DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2013/0114146) in view of Hunter (US 4,509,501). All reference is to Larson unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Larson teaches a display position adjusting apparatus, comprising:
a processor [fig. 1 @140]; and
an arcuate bracket [fig. 2 @100], wherein 
the arcuate bracket comprises a first arcuate rod [fig. 2 @110] and a second arcuate rod [fig. 2 @120] disposed perpendicular to each other [¶0023], wherein
a display [fig. 2 @130, ¶0015, “ocular assembly 130 produces an image to be displayed to a user and is supported by the support arms 110 and 120”] is disposed [¶0018, “ocular assembly 130 is mounted to the support arms 110 and 120”] on the second arcuate rod [fig. 2 @120], wherein 
the display [fig. 2 @130] is connected to the second arcuate rod [fig. 2 @120] through a first connector [fig. 8 @820] and 
configured to move along [motion illustrated by fig. 2 @144]  the second arcuate rod [fig. 2 @120]  through the first connector under a control of the processor [¶0020], wherein 
the second arcuate rod [fig. 2 @120] is connected to the first arcuate rod [fig. 2 @110] through a second connector [fig. 8 @810] and 
configured to move along [motion illustrated by fig. 2 @124] the first arcuate rod [fig. 2 @110] through the second connector under the control of the processor [¶0020] 
Larson does not teach the first connector and the second connector are two independent connectors that are not directly connected to each other
Hunter teaches a first connector [fig. 4B @141] and 
a second connector [fig. 4B @125] are two independent connectors that are not directly connected to each other [fig. 4B illustrates claimed structure]
Before the application was filed it would have been obvious to one of ordinary skill in the art to fasten the movable device through a first connector to a first arcuate rod via a first connector and connect the second arcuate rod to the first arcuate rod by a second connector, as taught by Hunter, in order to independently control the movement along the first arcuate rod or the second arcuate rod.

Regarding Claim 5 (Original), Larson in view of Hunter teaches the display position adjusting apparatus according to Claim 1, wherein 
radii of the first arcuate rod [fig. 2 @110] and second arcuate rod [fig. 2 @120] are equal in size [¶0029 teaches an embodiment where a spherical mirror radius matches the radius of the support arms which teaches the support arm radii are equal].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Hunter and Yajima (US 2016/0274358). All reference is to Larson unless indicated otherwise.

Regarding Claim 6 (Previously Presented), Larson in view of Hunter teaches the display position adjusting apparatus according to Claim 1
Larson does not teach the display comprises a 3D display
Yajima teaches a display is a 3D display [fig. 2 @20; ¶0071]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a 3D display device, as taught by Yajima, into the display position adjusting apparatus, taught by Larson, in order to provide the user with images comprising visual depth clues.

Claims 4, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Hunter, Nishida (US 2013/0114146), and Yajima (US 2016/0274358).  All reference is to Larson unless indicated otherwise.

Regarding Claim 4 (Previously Presented) Larson in view of Hunter teaches the display position adjusting apparatus according to Claim 1, wherein 
the processor [fig. 1 @140] is configured to perform operations comprising:
obtaining position change data [¶0020; Larson teaches obtaining position data and using the data to move to a desired position, the position data is construed as position change data] of a viewing implementor [fig. 5 @540] of the display; and
adjusting a position of the display on the arcuate bracket according to the position change data of the viewing implementor of the display until a plane of the display is in the field of view [¶0020, “The controller 140 may then send instructions to motors 150 to move the support arms 110 and 120 such that the ocular assembly is positioned in the user's field of view”] of the viewing implementor of the display [fig. 5 @540]
Larson in view of Hunter does not teach the implementor position data is angle data related to a line perpendicular to a plane of a display, and the user’s field of view includes a line of sight perpendicular to a plane 
Nishida teaches the implementor position data is angle data related to a line perpendicular [fig. 6 @LO] to a plane [fig. 6 @14] of a display [¶0065, “The controller 16 detects the viewing position of the viewer on the basis of the angle DΘ in the horizontal and vertical directions with reference to the center of the display screen of the LCD panel 14 and the direction of a perpendicular LO of the display screen and the distance DL from the display screen.  The controller 16 informs the angle information calculator 41 of the detection result including the viewer's position information DΘ and DL”] 
Before the application was filed it would have been obvious to one of  ordinary skill in the art to incorporate the steps of measuring the position of a viewer with respect to a line perpendicular to a display using angle data, as taught by Nishida, into the display adjusting method taught by Larson in order to determine the horizontal and vertical angular deviation from perpendicular
 the user’s field of view includes a line of sight perpendicular to a plane 
Yajima teaches a user’s field of view [fig. 4 @VRh and VRw] includes a line of sight perpendicular to a plane [¶0076, “FIG. 4 is a schematic diagram of a horizontal visual field VRw and a vertical visual field VRh centering on the gazing point POR”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to determine a user’s line of sight by using the relationship between a field of view and a gaze point, as taught by Yajima, into the display adjusting method taught by Larson in view of Hunter and Nishida in order to determine when a user’s line of sight is normal to the plane of a gaze object.

Regarding Claim 7 (Previously Presented), Larson in view of Hunter teaches a display position adjusting method, using a display position adjusting apparatus, according to Claim 1, the display position adjusting method comprising:
a processor [fig. 1 @140]; and
an arcuate bracket [fig. 2 @100], wherein 
the arcuate bracket comprises a first arcuate rod [fig. 2 @110] and a second arcuate rod [fig. 2 @120] disposed perpendicular to each other [¶0023], wherein
a display [fig. 2 @130, ¶0015, “ocular assembly 130 produces an image to be displayed to a user and is supported by the support arms 110 and 120”] is disposed [¶0018, “ocular assembly 130 is mounted to the support arms 110 and 120”] on the second arcuate rod [fig. 2 @120], wherein 
the display [fig. 2 @130] is connected to the second arcuate rod [fig. 2 @120] through a first connector [fig. 8 @820] and 
configured to move along [motion illustrated by fig. 2 @144]  the second arcuate rod [fig. 2 @120]  through the first connector under a control of the processor [¶0020], and wherein 
the second arcuate rod [fig. 2 @120] is connected to the first arcuate rod [fig. 2 @110] through a second connector [fig. 8 @810] and 
configured to move along [motion illustrated by fig. 2 @124] the first arcuate rod [fig. 2 @110] through the second connector under the control of the processor [¶0020], the display position adjusting method comprising:
obtaining position change data of a viewing implementor [fig. 5 @540] of the display from the processor [¶0020, “the controller 140 instructs the motors 150 to move the support arms 110 and 120 to follow the movement of an eye of a user.  A camera 160 can be coupled to the ocular assembly and be positioned to receive a view of a user's eye.  In one embodiment, for example, the camera may be mounted to focus directly on a user's eye … The image data is sent to the controller 140 which processes the image data to determine where the user is looking”]; and
adjusting a position of the display on the arcuate bracket according to the position change data of the viewing implementor of the display until a plane of the display is in the field of view [¶0020, “The controller 140 may then send instructions to motors 150 to move the support arms 110 and 120 such that the ocular assembly is positioned in the user's field of view”] of the viewing implementor of the display [fig. 5 @540].
the implementor position data is angle data related to a line perpendicular to a plane of a display, and the user’s field of view includes a line of sight perpendicular to a plane 
Nishida teaches the implementor position data is angle data related to a line perpendicular [fig. 6 @LO] to a plane [fig. 6 @14] of a display [¶0065, “The controller 16 detects the viewing position of the viewer on the basis of the angle DΘ in the horizontal and vertical directions with reference to the center of the display screen of the LCD panel 14 and the direction of a perpendicular LO of the display screen and the distance DL from the display screen.  The controller 16 informs the angle information calculator 41 of the detection result including the viewer's position information DΘ and DL”] 
Before the application was filed it would have been obvious to one of  ordinary skill in the art to incorporate the steps of measuring the position of a viewer with respect to a line perpendicular to a display using angle data, as taught by Nishida, into the display adjusting method taught by Larson in view of Hunter in order to determine the horizontal and vertical angular deviation from perpendicular
Larson in view of Hunter and Nishida does not teach the user’s field of view includes a line of sight perpendicular to a plane 
Yajima teaches a user’s field of view [fig. 4 @VRh and VRw] includes a line of sight perpendicular to a plane [¶0076, “FIG. 4 is a schematic diagram of a horizontal visual field VRw and a vertical visual field VRh centering on the gazing point POR”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to determine a user’s line of sight by using the relationship between a field 

Regarding Claim 8 (Previously Presented), Larson in view of Hunter, Nishida, and Yajima teaches the method according to Claim 7, wherein 
the angle change data comprises a vertical angle change [Nishida: fig. 6 @DΘvertical] value and a horizontal angle change [Nishida: fig. 6 @DΘhorizontal] value [Nishida: ¶0065, “The controller 16 detects the viewing position of the viewer on the basis of the angle DΘ in the horizontal and vertical directions”], wherein 
the first arcuate rod is vertically disposed [fig. 2 @110], and 
the second arcuate rod is horizontally disposed [fig. 2 @120], and wherein 
the adjusting the position of the display on the arcuate bracket comprises
moving the second arcuate rod on the first arcuate rod [fig. 4 illustrates movement] by a first distance corresponding to [¶0020 teaches moving the display to the desired position which is represented by the current position modified by the angle change data] the vertical angle change value [Nishida: fig. 6 @DΘvertical], and 
moving the display on the second arcuate rod [fig. 3 illustrates movement] by a second distance corresponding to [¶0020 for the horizontal position adjustment] the horizontal angle change value [Nishida: fig. 6 @DΘhorizontal]
Larson in view of Hunter, Nishida and Yajima does not teach the distance is an arc length 
vertical = DΘvertical × (π/180) × r, and Dhorizontal  = DΘhorizontal × (π/180) × r].

Regarding Claim 9 (Previously Presented), Larson in view of Hunter, Nishida and Yajima teaches the method according to Claim 7, wherein 
the angle change data comprises a vertical angle change [Nishida: fig. 6 @DΘvertical] value and a horizontal angle change [Nishida: fig. 6 @DΘhorizontal] value [Nishida: ¶0065, “The controller 16 detects the viewing position of the viewer on the basis of the angle DΘ in the horizontal and vertical directions”], wherein 
the first arcuate rod is horizontally disposed [fig. 2 @120], and 
the second arcuate rod is vertically disposed [fig. 2 @110], wherein the adjusting the position of the display on the arcuate bracket comprises 
moving the display on the second arcuate rod [fig. 3 illustrates movement] by a first distance corresponding to [¶0020 for the vertical position adjustment] the vertical angle change value [Nishida: fig. 6 @DΘvertical], and
moving the second arcuate rod on the first arcuate rod [fig. 4 illustrates movement] by a second distance corresponding to [¶0020 teaches moving the display to the desired position which is represented by the current position modified by the horizontal angle change value [Nishida: fig. 6 @DΘhorizontal]
Larson in view of Hunter, Nishida and Yajima does not teach the distance is an arc length 
The Examiner takes Official Notice that it is well known in the display art that the arc length of a circle can be calculated with the radius and central angle using the arc length formula, Length of an Arc = θ × r, where θ is in radian.  Length of an Arc = θ × (π/180) × r, where θ is in degree, and one of ordinary skill in the art would understand that a movement distance on an arc would equal Dvertical = DΘvertical × (π/180) × r, and Dhorizontal  = DΘhorizontal × (π/180) × r].

Regarding Claim 13 (Currently Amended), Larson teaches a display position adjusting system, comprising:
a viewing device [fig. 5 @ 540] configured to transmit [by reflecting image light into camera 160, ¶0020, “camera 160 can be coupled to the ocular assembly and be positioned to receive a view of a user's eye.  In one embodiment, for example, the camera may be mounted to focus directly on a user's eye”] position change data when a viewing position of the viewing device changes [¶0020, “The image data is sent to the controller 140 which processes the image data to determine where the user is looking”, reporting gaze position at some periodicity is equivalent to reporting gaze position changes]; and
a display position adjusting apparatus [fig. 2 @100], comprising 
a processor [fig. 1 @140]; and
an arcuate bracket [fig. 2 @100], wherein the arcuate bracket comprises 
a first arcuate rod [fig. 2 @110] and 
a second arcuate rod [fig. 2 @120] disposed perpendicular to each other [¶0023], wherein
the display [fig. 2 @130, ¶0015, “ocular assembly 130 produces an image to be displayed to a user and is supported by the support arms 110 and 120”] is disposed [¶0018, “ocular assembly 130 is mounted to the support arms 110 and 120”] on the second arcuate rod [fig. 2 @120], wherein 
the display [fig. 2 @130] is connected to the second arcuate rod [fig. 2 @120] through a first connector [fig. 8 @820] and 
configured to move along [motion illustrated by fig. 2 @144]  the second arcuate rod [fig. 2 @120]  through the first connector under a control of the processor [¶0020], and wherein 
the second arcuate rod [fig. 2 @120] is connected to the first arcuate rod [fig. 2 @110] through a second connector [fig. 8 @810] and 
configured to move along [motion illustrated by fig. 2 @124] the first arcuate rod [fig. 2 @110] through the second connector under the control of the processor [¶0020], and wherein 
the display position adjusting apparatus is configured to obtain the position change data of the viewing device and adjust a position of the display on the arcuate bracket according to the position change data of the viewing device until a plane of the display is in the field of view of the viewing device [¶0020, “The 
Larson does not teach wherein the first connector and the second connector are two independent connectors that are not directly connected to each other, the viewing device position data is angle data related to a line perpendicular to a plane of a display, and the user’s field of view includes a line of sight perpendicular to a plane, and the display is a 3D display
Hunter teaches a first connector [fig. 4B @141] and 
a second connector [fig. 4B @125] are two independent connectors that are not directly connected to each other [fig. 4B illustrates claimed structure]
Before the application was filed it would have been obvious to one of ordinary skill in the art to fasten the movable device through a first connector to a first arcuate rod via a first connector and connect the second arcuate rod to the first arcuate rod by a second connector, as taught by Hunter, in order to independently control the movement along the first arcuate rod or the second arcuate rod
Larson in view of Hunter does not teach the viewing device position data is angle data related to a line perpendicular to a plane of a display, and the user’s field of view includes a line of sight perpendicular to a plane, and the display is a 3D display
Nishida teaches the viewing device position data is angle data related to a line perpendicular [fig. 6 @LO] to a plane [fig. 6 @14] of a display [¶0065, “The controller 16 detects the viewing position of the viewer on the basis of the angle DΘ in the horizontal and vertical directions with reference to the center of the display screen of  
Before the application was filed it would have been obvious to one of  ordinary skill in the art to incorporate the steps of measuring the position of a viewer with respect to a line perpendicular to a display using angle data, as taught by Nishida, into the display adjusting method taught by Larson in view of Hunter in order to determine the horizontal and vertical angular deviation from perpendicular
Larson in view of Hunter and Nishida does not teach the user’s field of view includes a line of sight perpendicular to a plane, and the display is a 3D display
Yajima teaches a user’s field of view [fig. 4 @VRh and VRw] includes a line of sight perpendicular to a plane [¶0076, “FIG. 4 is a schematic diagram of a horizontal visual field VRw and a vertical visual field VRh centering on the gazing point POR”], and a display is a 3D display [fig. 2 @20; ¶0071]
Before the application was filed it would have been obvious to one of ordinary skill in the art to determine a user’s line of sight by using the relationship between a field of view and a gaze point, as taught by Yajima, into the display adjusting method taught by Larson in view of Hunter and Nishida in order to determine when a user’s line of sight is normal to the plane of a gaze object

Regarding Claim 14 (Previously Presented), Larson in view of Hunter, Nishida and Yajima teaches the system according to Claim 13, wherein 
the angle change data comprises a vertical angle change [Nishida: fig. 6 @DΘvertical] value and a horizontal angle change [Nishida: fig. 6 @DΘhorizontal] value [Nishida: ¶0065, “The controller 16 detects the viewing position of the viewer on the basis of the angle DΘ in the horizontal and vertical directions”], wherein 
the first arcuate rod is vertically disposed [fig. 2 @110], and 
the second arcuate rod is horizontally disposed [fig. 2 @120], and wherein the 3D display position adjusting apparatus is configured to 
move the second arcuate rod on the first arcuate rod [fig. 4 illustrates movement] by a first distance corresponding to [¶0020 teaches moving the display to the desired position which is represented by the current position modified by the angle change data] the vertical angle change value [Nishida: fig. 6 @DΘvertical], and 
move the 3D display [Yajima: fig. 2 @20; ¶0071] on the second arcuate rod [fig. 3 illustrates movement] by a second distance corresponding to [¶0020 for the horizontal position adjustment] the horizontal angle change value [Nishida: fig. 6 @DΘhorizontal]
Larson in view of Hunter, Nishida and Yajima does not teach the distance is an arc length 
The Examiner takes Official Notice that it is well known in the display art that the arc length of a circle can be calculated with the radius and central angle using the arc length formula, Length of an Arc = θ × r, where θ is in radian.  Length of an Arc = θ × (π/180) × r, where θ is in degree, and one of ordinary skill in the art would understand that a movement distance on an arc would equal Dvertical = DΘvertical × (π/180) × r, and Dhorizontal  = DΘhorizontal × (π/180) × r].

Regarding Claim 15 (Previously Presented), Larson in view of Hunter, Nishida and Yajima teaches the system according to Claim 13, wherein 
the angle change data comprises a vertical angle change [Nishida: fig. 6 @DΘvertical] value and a horizontal angle change [Nishida: fig. 6 @DΘhorizontal] value [Nishida: ¶0065, “The controller 16 detects the viewing position of the viewer on the basis of the angle DΘ in the horizontal and vertical directions”], wherein 
the first arcuate rod is horizontally disposed [fig. 2 @120], and 
the second arcuate rod is vertically disposed [fig. 2 @110], 
wherein the 3D display position adjusting apparatus is configured to 
move the 3D display  [Yajima: fig. 2 @20; ¶0071] on the second arcuate rod by a first distance [fig. 4 illustrates movement] corresponding to the vertical angle change value [Nishida: fig. 6 @DΘvertical], and 
move the second arcuate rod on the first arcuate rod by a second distance [fig. 3 illustrates movement] corresponding to the horizontal angle change value [Nishida: fig. 6 @DΘhorizontal]
Larson in view of Hunter, Nishida and Yajima does not teach the distance is an arc length 
The Examiner takes Official Notice that it is well known in the display art that the arc length of a circle can be calculated with the radius and central angle using the arc length formula, Length of an Arc = θ × r, where θ is in radian.  Length of an Arc = θ × (π/180) × r, where θ is in degree, and one of ordinary skill in the art would understand vertical = DΘvertical × (π/180) × r, and Dhorizontal  = DΘhorizontal × (π/180) × r].

Allowable Subject Matter
Claims 2-3, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694